Citation Nr: 0709908	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
fatigue, depression, and sleep disturbance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to August 
1991.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The Board notes that the RO issued a rating decision in 
September 2004 that granted service connection for migratory 
monoarticular arthritis (claimed as muscle and joint pain due 
to undiagnosed illness).  The record reflects that the 
veteran has not appealed the decision nor has the issue been 
procedurally prepared or certified for appellate review.  
Therefore, it is outside the scope of this appeal.  Godfrey 
v. Brown, 7 Vet. App. 398, 410 (1995).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed August 1997 rating decision, the RO 
denied the veteran's service connection claim for depression 
with associated sleep disturbance and fatigue due to 
undiagnosed illness as well as memory loss due to undiagnosed 
illness because they neither occurred in nor were caused by 
service.  The RO further explained that the veteran's claims 
were denied as due to an undiagnosed illness related to the 
veteran's Persian Gulf War service because the disability was 
determined to result from a known clinical diagnosis of 
alcohol dependence, which neither occurred in nor was caused 
by service.  Service connection for alcohol dependence was 
denied because substance abuse constituted willful 
misconduct, which was not subject to service connection.   

3.  Evidence received subsequent to August 1997 is 
duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The August 1997 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).   

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for fatigue, 
depression, and sleep disturbance is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in June 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO explained that VA would need evidence of 
a current disability and medical evidence that the disability 
was incurred in or aggravated by service.  The RO also 
notified the veteran that his claim had previously been 
denied and he needed to submit new evidence.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The RO additionally 
described the type of evidence that the veteran could submit 
in support of his claim and asked him to send the information 
or evidence as soon as possible, preferably within 30 days.  
Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159 (b)(1) (2006).  
 
In subsequent correspondence dated in April 2003, the RO 
again apprised the veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.   In said correspondence, 
the RO advised the veteran that he was previously denied 
service-connected compensation benefits for undiagnosed 
illnesses of memory loss, depression, sleep disturbance, 
PTSD, and alcohol dependence in August 1997.  The RO also 
explained that the veteran must submit new and material 
evidence to show that his claimed disorder was incurred in or 
aggravated by his active military service.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Furthermore, the RO 
generally described the type of evidence that the veteran 
should submit in support of his claim and asked the veteran 
to send the requested information or evidence to the RO 
within 30 days of the date of the letter.  Thus, the veteran 
was again essentially asked to provide any evidence in his 
possession that pertained to his claim.  38 C.F.R. § 3.159 
(b)(1) (2006).  

The Board notes that the RO did not specifically advise the 
veteran of the definition of new and material evidence 
applicable to his claim or the elements of degree of 
disability and effective date in either the June 2002 VCAA 
notice letter or the April 2003 VCAA notice letter.  
Nevertheless, such notice defect constitutes harmless error 
in this case.  The veteran was clearly advised that he needed 
to submit new and material evidence to support his claim and 
has been provided ample opportunity to do so.  The Board also 
observes that the veteran's representative demonstrated a 
clear understanding of the definition of new and material 
evidence applicable to the veteran's claim in the March 2007 
Appellant's Brief and cited the appropriate regulation.  
Moreover, the veteran's claim is being denied for reasons 
explained below and, consequently, no disability rating or 
effective date will be assigned.  Thus, the lack of 
notification regarding such elements is rendered moot.    

The Board further observes that the RO provided the veteran 
with a copy of the July 2003 rating decision, the May 2004 
Statement of the Case (SOC), and the September 2004 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained 
private treatment records identified by the veteran as 
pertinent to his claim.  The Board notes that the RO 
attempted but apparently was unable to obtain the veteran's 
VA treatment records.  Nevertheless, the Board finds that a 
remand to obtain such records is unnecessary in this case as 
neither the veteran nor his representative contends that the 
veteran has been prejudiced by the absence of such records.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  



II.	Legal Criteria 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  As the veteran's application to reopen his claim for 
entitlement to service connection of alcohol dependence with 
associated fatigue, depression, sleep disturbance, 
nightmares, and memory loss was initiated after August 29, 
2001, the revised definition of "new and material evidence" 
is applicable to his claim.
 

III.	Analysis 

In the August 1997 rating decision, the RO concluded that the 
veteran was not entitled to service connection for depression 
with associated sleep disturbance and fatigue due to 
undiagnosed illness as well as memory loss due to undiagnosed 
illness because the evidence did not show that the disorder 
occurred in or was caused by service.  The RO further advised 
that service connection for depression with associated sleep 
disturbance and fatigue and memory loss were denied as due to 
undiagnosed illness because it was determined to result from 
a known clinical diagnosis of alcohol dependence, which 
neither occurred in nor was caused by service.  In regard to 
sleep disturbance and fatigue, the RO noted that the veteran 
indicated that he experienced depression or excessive worry 
on the May 1991 redeployment examination report of medical 
history but that service medical records were negative for 
any acquired psychiatric disorder.  The RO also related that 
the veteran reported for a VA psychiatric examination in 
August 1995 and February 1997 and was diagnosed with alcohol 
dependence at both examinations.  In regard to the separate 
claim of memory loss, the RO similarly referenced the 
veteran's diagnosis of alcohol dependence as well as his 
demonstrated ability to recall certain information at the 
February 1997 psychiatric examination.  The RO additionally 
denied the veteran's claim of service connection for alcohol 
dependence because substance abuse constituted willful 
misconduct, which was not subject to service connection.   

The record reflects that the veteran received notification of 
the denial of his claims and his appellate rights in 
September 1997 correspondence; however, he did not pursue an 
appeal at that time and the decision became final.  The Board 
notes that the evidence considered by the RO prior to 
rendering its August 1997 rating decision included the 
veteran's service medical records to include the April 1991 
Southwest Asia Demobilization Reployment report of medical 
history, statements written by the veteran's mother dated in 
August 1996 and February 1997, a statement from the veteran's 
sister-in-law dated in August 1996, multiple VA examination 
reports dated from July 1995 to July 1997 to include 
psychiatric evaluations of the veteran, VA treatment records 
from December 1994 to October 1996, and the December 1994 
Persian Gulf Registry examination report. 

The evidence received since August 1997 consists of the 
veteran's private treatment records from November 2002 to 
January 2004, VA examination reports dated in June 2002 and 
August 2004, and several written statements from the veteran 
and his representative dated from February 2002 to March 
2007.  As the aforementioned evidence was not previously 
considered by VA prior to the August 1997 decision, the Board 
finds that it qualifies as "new" evidence.  

Nevertheless, the Board does not additionally find that the 
newly submitted evidence is material as it does not relate to 
an unestablished fact or raise a reasonable possibility of 
substantiating the veteran's claim.  Although the new 
evidence includes some references to the veteran's reports of 
fatigue and associated symptomatology, there is no competent 
medical evidence showing that a relationship between the 
veteran's claimed disorder and service exists.  Indeed, the 
medical evidence primarily relates to treatment for other 
disorders not currently on appeal.   

In sum, evidence received subsequent to the August 1997 
rating decision was not previously considered by VA, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and raises no reasonable possibility of substantiating 
the claim because the newly submitted evidence fails to show 
that the veteran's   fatigue, depression, and sleep 
disturbance.    

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection is not reopened.



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for fatigue, 
depression, and sleep disturbance is not reopened; the appeal 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


